The Attorney             General of Texas
                                           August    5,   1980

MARK WHITE
Attorney General

                   Honorable George N. Rodriguei            Opinion No.   MW-218
                   Bl Paso County Attorney
                   Courthouse                               Re: Responsibility for transporta-
                   El Paso, Texas                           tion of prisoners to the Texas
                                                            Department of Corrections

                   Dear Mr. Rodriguez:

                         You have requested our opinion regard@ responsibility for the cost of
                   transporting prisoners to the Texas Department of Corrections.      Article
                   6166r, V.T.C.S., provides:

                                  The manager [now the Director of the Department
                              of Correctionslshall     make suitable provision and
                              regulations for the safe and speedy transportation of
                              prisoners from counties where sentenced to the State
                              penitentiary by the sheriffs of such respective
                              counties if such sheriffs are willing to perform such
                              services as cheaolv as said commission can have it
                              done otherwise. bhd transportation shaB be on State
                              account and. in no instance shall the prisoners be
                              carried direct ftom the county jails to the State
                              farm, but shall first be carried- to the receivitlg
                              station as designated by the Prison Board [now Board
                              of Corrections] where the character of labor which
                              each prisoner may reasonably perform shall be deter-
                              mined. Upon the arrival of each prisoner at such
                              receivin8 station, the manager shall cause a state-
                              ment to be made by the prisoner, givim~ a brief
                              history of his life, and showing where he has resided,
                              the names and post-office addresses of his immediate
                              relatives, and such other facts as will tend to show
                              his past habits and character; and the manager shall,
                              by correspondence, or otherwise verify or disprove
                              such statements, if practicable, Andyshall preserve
                              the record and information SD obtained for future
                              reference.

                   (Emphasis added).




                                               P.   696
        ,




Honorable George N. Rodriguez - Page TWO          (NW-218)




     In Attorney General Opinion WW-651(1959), this office said that article 6166r:

            places the primary duty of transporting State prisoners from the
            various counties where held to the State Penitentiary upon the
            Texas Department of Corrections.

The statute permits the director of the Department of Corrections to contract with
the sheriff for the purpose of transporting its prisoners, but, when such an agreement
is in effect,

            it is up to the Prison System to pay him such compensation as
            was agreed upon between the parties.

Attorney General Opinion O-1808 (1940). See also, Attorney General Opinion O-724
(1939). We conclude therefore that the Texas Department of Corrections is responsible
for the agreed cost of transporting prisoners from a county to a facility of the
Department.

                                    SUMMARY

                The Texas Department of Corrections is responsible for the
            agreed cost of transporting prisoners from a county to a facility
            of the Department.

                                          velYtr~.s



                                                MARK      WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

C. Robert Heath, Chairman
Jim Allison
Jon Bible
Gerald Carruth
Walter Davis
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                           p.    697